MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be
                                                                         Oct 24 2018, 5:58 am
regarded as precedent or cited before any
court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Yvette M. LaPlante                                       Curtis T. Hill, Jr.
Keating & LaPlante, LLP                                  Attorney General of Indiana
Evansville, Indiana
                                                         Chandra K. Hein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Michael Lamar Jackson,                                   October 24, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-905
        v.                                               Appeal from the Vanderburgh
                                                         Circuit Court
State of Indiana,                                        The Honorable Michael J. Cox,
Appellee-Plaintiff                                       Magistrate
                                                         Trial Court Cause No.
                                                         82C01-1703-F4-1462



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-905 | October 24, 2018                  Page 1 of 5
[1]   Michael Lamar Jackson appeals his nine-year sentence for Level 4 felony

      unlawful possession of a firearm by a serious violent felon. 1 He argues his

      sentence is inappropriate based on the nature of his offense and his character.

      We affirm.



                                Facts and Procedural History
[2]   On March 14, 2017, police executed a search warrant at Jackson’s residence

      based on information someone was dealing heroin at that location. During

      their search, officers found three guns. Jackson indicated he had received one

      of the guns as payment for heroin. On March 1, 2017, the State charged

      Jackson with Level 4 felony unlawful possession of a firearm by a serious

      violent felon. 2


[3]   On February 26, 2018, Jackson entered a guilty plea under which the parties left

      sentencing to the discretion of the trial court. On March 23, 2018, the trial

      court held a sentencing hearing and then sentenced Jackson to nine years

      executed in the Department of Correction.



                                     Discussion and Decision




      1
          Ind. Code § 35-47-4-5(c) (2016).
      2
          Jackson does not deny he is a serious violent felon based on his prior conviction of robbery.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-905 | October 24, 2018                     Page 2 of 5
[4]   We may revise a sentence if it is inappropriate in light of the nature of the

      offense and the character of the offender. Williams v. State, 891 N.E.2d 621, 633

      (Ind. Ct. App. 2008) (citing Ind. Appellate Rule 7(B)). Our review is deferential

      to the trial court’s decision, and our goal is to determine whether the appellant’s

      sentence is inappropriate, not whether some other sentence would be more

      appropriate. Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012), reh’g denied. We

      consider not only the aggravators and mitigators found by the trial court, but

      also any other factors appearing in the record. Johnson v. State, 986 N.E.2d 852,

      856 (Ind. Ct. App. 2013). The appellant bears the burden of demonstrating his

      sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[5]   When considering the nature of the offense, the advisory sentence is the starting

      point to determine the appropriateness of a sentence. Anglemyer v. State, 868

      N.E.2d 482, 494 (Ind. 2007), clarified on reh’g 878 N.E.2d 218 (Ind. 2007). The

      advisory sentence for a Level 4 felony is six years, with a sentencing range of

      two to twelve years. Ind. Code § 35-50-2-5.5 (2014). The trial court sentenced

      Jackson to nine years.


[6]   One factor we consider when determining the appropriateness of a deviation

      from the advisory sentence is whether there is anything more or less egregious

      about the offense committed by the defendant that makes it different from the

      “typical” offense accounted for by the legislature when it set the advisory

      sentence. Rich v. State, 890 N.E.2d 44, 54 (Ind. Ct. App. 2008), trans. denied.

      Here, Jackson argues his offense, Level 4 felony unlawful possession of a

      firearm by a serious violent felon, was a non-violent crime and he only

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-905 | October 24, 2018   Page 3 of 5
      possessed the firearms for protection. However, the State presented evidence

      the firearms in question were stolen, had been given to Jackson as payment for

      drugs, and were found in an apartment where police found evidence of heroin

      dealing. Based thereon, we cannot say Jackson’s sentence is inappropriate

      based on the nature of his offense. See Shotts v. State, 53 N.E.3d 526, 539 (Ind.

      Ct. App. 2016 (sentence not inappropriate for unlawful possession of a firearm

      by a serious violent felon despite Shotts’ argument that the details of the crime

      could not be considered the “most egregious”), trans. denied.


[7]   When considering the character of the offender, one relevant fact is the

      appellant’s criminal history. Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct.

      App. 2007). The significance of criminal history in assessing a defendant’s

      character varies based on the gravity, nature, and number of prior offenses in

      relation to the current offense. Id. In his brief, Jackson acknowledges he “has

      far from a clean past[,]” (Br. of Appellant at 8), and cites to the “well-prepared

      colloquy,” (id.), he presented to the trial court. While Jackson’s statement

      focuses on his efforts to rehabilitate his behavior, such as receiving his

      associate’s degree and speaking to young people about the dangers of criminal

      activity, it ignores that he continued to deflect responsibility for possessing the

      firearm by claiming the firearm belonged to his roommate.


[8]   Jackson’s statement and argument on appeal attempt to mask his lengthy

      criminal history, which started when he was a juvenile and escalated in severity

      into his adulthood. Jackson has twenty-three prior misdemeanor and four prior

      felony convictions, ranging from substance-related offenses to criminal deviate

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-905 | October 24, 2018   Page 4 of 5
       conduct and robbery. We cannot say Jackson’s sentence is inappropriate based

       on his character. See Perry v. State, 78 N.E.3d 1, 13 (Ind. Ct. App. 2017)

       (sentence not inappropriate based on Perry’s extensive criminal history and

       veiled expression of remorse).



                                               Conclusion
[9]    Based on the nature of his offense and his character, Jackson’s sentence is not

       inappropriate. Accordingly, we affirm the trial court’s decision.


[10]   Affirmed.


       Baker, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-905 | October 24, 2018   Page 5 of 5